Citation Nr: 0003370	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disability, bilateral otitis externa, left otitis media, 
and a left varicocele, and entitlement to service connection 
for a right-sided pulmonary embolus, tachycardia and deep 
venous thrombosis of the left leg as secondary to a service-
connected chronic ligament injury of the left ankle.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic ligament injury of the left ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for disc space narrowing at L5-S1.  


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. F. and Mr. Q.  


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to May 1989.  

This appeal arose from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In June 1990 the RO denied 
entitlement to service connection for a left knee strain, a 
right knee strain, bilateral otitis externa with otitis media 
of the left ear, and a varicocele of the left testis.  
Entitlement to service connection was also denied for a left 
ankle sprain and a low back strain.  

In November 1990 the RO granted entitlement to service 
connection for disc space narrowing at L5-S1, with assignment 
of a 10 percent evaluation, and for a chronic ligament injury 
of the left ankle, with assignment of a noncompensable 
evaluation, both effective May 3, 1989.  

In April 1991 the RO assignment an increased (compensable) 
evaluation of 10 percent a chronic ligament injury of the 
left ankle, effective May 3, 1989.  

The veteran and coworkers provided testimony before a hearing 
officer at the RO in June 1991, a transcript of which has 
been associated with the claims file.

In January 1993 the RO denied entitlement to service 
connection for a pulmonary embolus, tachycardia and deep 
venous thrombosis of the left leg as secondary to the 
service-connected chronic ligament injury of the left ankle.  

In January 1995 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
additional adjudicative actions.  

In February 1996 the RO affirmed the denial of most 
determinations previously entered, and in February 1999 
affirmed the denial of all pertinent determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.

The veteran has filed claims for a higher initial evaluation 
rather than increased rating claims.  This distinction was 
drawn in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), in which it was held that in appeals from an initial 
assignment of a disability evaluation, ratings may be 
"staged" (i.e., different ratings may be assigned for 
different periods of time).  The issues on the title page of 
this decision have been amended accordingly.  

In October 1999 the Board sent a letter to the veteran with 
documentation affording him the opportunity to select another 
representative since his previous representative, a private 
attorney, had previously withdrawn his representation.  
attempted to contact the veteran by letter after it became 
apparent that he was without representation.  The veteran did 
not respond to the Board's October 1999 correspondence.  The 
assumes that the veteran wishes the adjudication of his 
appeal without representation and the Board is accordingly 
proceeding in this regard.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic bilateral knee disability is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for 
bilateral otitis externa and left otitis media is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


3.  A left varicocele, noted at induction, chronically 
worsened in service.  

4.  The claim of entitlement to service connection for a 
right-sided pulmonary embolus, tachycardia and deep venous 
thrombosis of the left leg as secondary to service-connected 
chronic ligament injury of the left ankle is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

5.  The service-connected chronic ligament injury of the left 
ankle is productive of no more than moderate limitation of 
motion.  

6.  The service-connected disc space narrowing at L5-S1 is 
productive of not more than mild limitation of motion.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
bilateral otitis externa and left otitis media is not well 
grounded.  38 U.S.C.A. § 5107.  

3.  A preexisting left varicocele was aggravated by service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 3.306 (1999).  

4.  The claim of entitlement to service connection for a 
right-sided pulmonary embolus, tachycardia and deep venous 
thrombosis of the left leg as secondary to service-connected 
chronic ligament injury of the left ankle is not well 
grounded.  38 U.S.C.A. § 5107.  


5.  The criteria for an initial evaluation in excess of 10 
percent for a chronic ligament injury of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (1999).  

6.  The criteria for an initial evaluation in excess of 10 
percent for disc space narrowing at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a chronic 
bilateral knee disability, bilateral otitis externa, 
left otitis media and a left varicocele, and entitlement 
to service connection for a right-sided pulmonary 
embolus, tachycardia and deep venous thrombosis of the 
left leg as secondary to a service-connected chronic 
ligament injury of the left ankle.  

Factual Background

Service medical records show treatment of the knees, ears, 
and for a varicocele with epididymitis.  

The veteran's left varicocele was noted at the time of his 
enlistment in June 1979.  No specific description was made of 
the varicocele except that it was described as asymptomatic.  
In a consultation roughly coinciding with enlistment, the 
varicocele was described as moderate to large.  No treatment 
was deemed necessary at the time and the condition was not 
felt to be disqualifying for "sub" duty.  

Shortly thereafter, the veteran reported scrotal pain with 
exercise.  The testes were palpably normal.  The spermatic 
veins were dilated.  Scrotal support was prescribed.  

In May 1980 the veteran received treatment for otitis 
externa.  He was treated again for otitis externa in August 
1980.  

Starting in around October 1980, the veteran was shown to 
have increasing groin pain.  Diagnoses of varicocele and 
epididymitis were made.  In December 1980 he underwent a left 
internal spermatic vein ligation.  

After the operation the veteran continued to have pain in the 
left groin area.  It was felt that he possibly had 
inflammation or nerve irritation of the inguinal nerve or 
transcutaneous nerve.  Several epidural injections were 
performed in early 1981.  These reportedly improved but did 
not completely alleviate the pain.  

For much of 1981 the veteran was seen for otitis externa in 
both ears complicated by Eustachian tube dysfunction.  The 
problem cleared up in October 1981.  

A reenlistment examination in July 1983 revealed no 
abnormality or disability of the knees or ears.  There was no 
indication of a varicocele or groin pain.  

In July 1983 the veteran reported ear pain for 12 hours.  
There was a question of otitis media and a diagnosis of early 
otitis media was made.  A prior history of otitis was noted.  
Subsequently, in a report from August 1983 the ears were 
described as normal.  

The veteran was seen for gastroenteritis in April 1985.  At 
the time his ears were clear and his testicles were described 
as normal.  

In October 1985 the veteran reported pain and swelling of the 
right knee during karate.  The diagnosis was knee strain.  

During an examination in June 1987 no abnormality of the 
knees, ears or testicles was found.  However, it was noted 
that in 1980 a vein ligation was performed, and the veteran 
was currently experiencing periodic pain lasting one to two 
days.  

A February 1989 discharge-screening examination contained no 
indication of any residual disability of the knees.  There 
was also no indication of otitis externa or otitis media, or 
of a varicocele.  

VA examinations were provided in September and October 1989.  
The veteran reported pain in both ears, more prominent on the 
right, and occasional swelling and extreme tenderness of the 
left testicle.  He also claimed left knee pain persisting 
after an accident in 1986.  X-rays of the left knee were 
normal.  The tympanic membranes were normal.  Varicosities 
were observed on the left testis and there was both swelling 
and tenderness on the left.  Cardiovascular examination was 
unremarkable.  

Vascular and genitourinary consultations were ordered.  On 
the vascular consultation, there were no other symptomatic 
varicosities and there were no large lower extremity 
varicosities.  The left testicle appeared normal.  There was 
moderate tenderness.  The impression was that there was no 
evidence that the complaints were caused by varicosities of 
his venous system.  On the genitourinary consultation, the 
veteran reported 10 years of testicular pain, status post 
varicocele repair with high ligation.  A left varicocele was 
observed but the testicle was normal.  The impression was of 
a recurrent varicocele.  

A VA orthopedic/rheumatologic examination was provided in 
June 1990.  The veteran reported a left knee injury while 
practicing martial arts in 1985 and stated that he was 
presently asymptomatic but sometimes noticed clicking or 
popping.  He denied swelling and locking.  The impression was 
that the veteran had recovered from a ligamentous injury to 
the left knee.  The examiner could not rule out an old 
meniscus injury.  

Private medical records from 1991 show diagnoses of pulmonary 
emboli and deep venous thrombosis.  The veteran was seen for 
a treatment of a chronic left foot problem and his left foot 
was placed in a cast in early March 1991.  He began to have 
cramping and severe leg pain.  

A Doppler ultrasound report from March 1991 was interpreted 
as showing deep venous thrombosis.  He then began having 
pleuritic chest pain.  Further testing reportedly was 
interpreted as showing a pulmonary embolus.  He was 
hospitalized and treated with medications.  

A leg vein ultrasound dated March 21, 1991 contained an 
impression of no evidence of deep venous thrombosis as 
described.  

A report from April 1991 contained a diagnosis of deep venous 
thrombosis secondary to immobilization with right pulmonary 
embolus on Coumadin therapy.  

The veteran testified at a hearing in June 1991.  His 
representative contended that the veteran's left knee was 
injured in service in 1985 and that he developed a right knee 
strain and arthritis from weight bearing abnormally on the 
right knee due to the left knee injury.  It was contended 
that ear problems were documented over a long period in 
service and that the veteran underwent surgery for a 
varicocele in service and thereafter continued to have 
residuals from that surgery.  The representative noted that 
although the veteran entered service with a varicocele, there 
was no problem with it.  It was maintained, in essence, that 
service activities caused increased problems with the 
varicocele.  The veteran's representative also maintained 
that a cast applied for treatment of the left ankle caused 
blood clotting, which in turn caused a pulmonary embolism.  
It was noted that tachycardia was observed during treatment 
for the embolism.  

The veteran testified that after his left leg was placed into 
a cast he developed lower extremity symptoms and chest pain 
with an inability to breathe.  He testified that after 
testing he was informed that he had pulmonary emboli in the 
left lung.  He was told that it was common for blood clots to 
develop when a leg is immobilized.  He testified that he and 
his doctors believed that pulmonary emboli were associated 
with his service connected left ankle injury.  

With respect to his ears the veteran testified that during 
service he started having a hard time hearing.  He stated 
that he had ear pain and since that time he has had recurrent 
ear infections.  He testified that infections would occur in 
both ears but mainly affected the left ear.  He denied any 
problems prior to service.  

With respect to his knees, he stated that he was kicked in 
the right knee during martial arts training in service.  He 
reported that his knee swelled up and he required wrapping, 
ice and bed rest.  He stated that since then he had problems 
with his knee, especially with prolonged standing.  The 
veteran was asked to clarify whether he was referring to his 
left knee or right knee and he stated that he was referring 
to his left knee.  He testified that after several instances 
of his left ankle going out in service he began having 
difficulty with his right knee.  He denied any specific 
treatment of his knees in service except for ice and wraps.  

With respect to his varicocele, the veteran testified that on 
his enlistment examination the physician noted that his left 
testicle was enlarged and asked him whether he had scrotal 
pain.  The veteran denied that he had.  He stated that 
halfway through boot camp, after running, jumping, and 
marching he began having problems.  He testified that a 
doctor in service told him that activity was aggravating his 
condition.  He stated that he eventually underwent surgery 
and had several shots in his left hip and spine for symptoms.  
He testified that he continued to have occasional pain and 
still had tenderness to touch.  

Private medical records from July 1991 note that after the 
veteran's ankle cast was discontinued there were no signs or 
symptoms of deep vein thrombosis and a venogram done in March 
1991 showed no evidence of same.  There was no further 
diagnosis of pulmonary emboli or any cardiovascular condition 
as a residual of emboli.  There was no further diagnosis of 
deep venous thrombosis.  

In a private record from December 1991 a reference was made 
to the veteran having a history of arthritis of the knees 
bilaterally.  There was no apparent examination of the knees; 
nor were findings included with respect to the knees.  

The treatment records from 1991 and 1992 made no reference to 
otitis or varicocele.  

Another VA examination was conducted in November 1992.  The 
history of the prior leg casting and hospitalization were 
recounted.  The veteran reported shortness of breath on 
effort and a dry cough.  Chronic obstructive pulmonary 
disease (COPD) was diagnosed.  Examination was negative.  The 
diagnoses were history of deep vein thrombosis of the left 
lower leg in February 1991, pulmonary embolism in March 1991, 
and COPD.  

In April 1995 the veteran underwent another series of VA 
examinations as ordered by the Board on remand.  On an 
unrelated examination directed at disability of the spine, it 
was incidentally noted that the ears were normal.  The heart 
was also normal and there was full range of all joints 
including specifically the knees.  It was noted that the 
veteran had a venous ligation and stripping involving the 
right superficial femoral system.  

During the VA audiology examination the veteran reported some 
difficulty hearing, tinnitus, and a sensation of numbness or 
pressure in the ear canal.  Audiometry showed no evidence of 
conductive pathology.  Follow-up was recommended for the 
reported sensation of ear canal numbness.  An ear disease 
examination was completely unremarkable.  There was no 
apparent middle or inner ear disease.  

The reports were amended to indicate that the claims folder 
was reviewed.  The examiner who performed the audiology 
examination reiterated in the amended report dated in June 
1996 that there was no evidence of otitis media or otitis 
externa in April 1995.  The veteran's service records 
indicated that he was treated for bilateral otitis externa on 
several occasions in 1980 and 1981.  Hearing tests were 
always within normal limits with no evidence of conductive 
pathology.  The examiner noted that while otitis externa can 
recur, it was not in evidence in April 1995 and there was no 
medical evidence of recurrent otitis externa or otitis media 
over the past 10 years.  

VA examinations were performed in June and July of 1997.  
During the examination of the heart and lungs in June 1997 it 
was noted that the veteran developed deep venous thrombosis 
secondary to immobilization with a cast and then developed a 
right large pulmonary embolus in March 1991.  According to 
the report there was no recurrent pulmonary embolus.  
Examination of the heart and lungs was unremarkable.  The 
impression was that there was no evidence at this point of 
pulmonary sequelae from the 1991 embolus.  Further tests were 
performed.  The examiner stated that these were within normal 
limits.  

A VA cardiology examination was also normal.  The provisional 
diagnosis was acute pulmonary embolus and tachycardia with no 
residual.  

During a VA audiology examination the veteran complained of a 
sharp pain in the ears with altitude changes, intermittent 
tinnitus, and a history of bilateral otitis externa in 1980-
1981 while in the military.  He stated that tinnitus started 
after "something" was suctioned out of his ears in the 
early 1980's.  The examiner found no audiological evidence of 
conductive pathology.  Both ears were clear to otoscopic 
examination.  Hearing was normal in both ears and there was 
no evidence of otitis media or otitis externa.  

The examiner emphasized that while there was evidence of 
otitis externa during active duty, no external or middle ear 
pathology was present at the times of evaluation in the 
clinic (April 1995 and June 1997) and no evidence was 
provided to indicate a chronic ear condition.  

At the time of his VA orthopedic examination, the veteran 
made no specific complaints initially regarding his knees.  A 
review of records showed that in October 1985 the veteran was 
treated for a right knee strain without subsequent residuals.  
His current complaints were listed.  Examination showed no 
abnormal findings.  The assessment was history of bilateral 
knee pain with no clinical evidence of abnormality.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, or any cough, in service will permit service 
connection of arthritis, disease of the heart, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his/her claim is well grounded; that is, that 
his/her claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993). 

For a claim of service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  


In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  

The Board's review of the evidentiary record discloses that a 
current disabling knee condition has not been identified.  
There is no current competent medical evidence of a knee 
disorder.  Therefore the claim is not well grounded.  Caluza, 
7 Vet. App. 498;  Brammer, 3 Vet. App. 223, 225.  Moreover 
the entire evidentiary record is devoid of a link between the 
veteran's current knee complaints and his knee treatment 
during active service.  

Likewise, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim of entitlement to 
service connection for otitis media or otitis externa.  The 
veteran did receive treatment for both otitis media and 
otitis externa in service but neither was shown on discharge.  
The veteran maintains that he has continuity of ear pain 
after service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App.  488 (1997).  However there is no competent medical 
evidence that the veteran has recurrent chronic otitis;  nor 
is there medical evidence that the veteran's reported ear 
pain since service represents a continuation of a chronic 
disease process first shown in service.  In fact, VA 
examiners have specifically stated that there is no evidence 
of current otitis media or otitis externa, and there has been 
no showing of a post service history of treatment for those 
disorders.  

The Board finds that while the veteran did apparently receive 
treatment for a pulmonary embolus, tachycardia and deep 
venous thrombosis of the left leg after his service connected 
left ankle disability was treated with casting, these 
conditions resolved without any identifiable residual 
disability.  Medical evidence supports that no residuals of 
pulmonary embolus or deep venous thrombosis, to include 
tachycardia, exist.  As the claimed disorders are not shown 
by the evidence of record, there exists no basis to the 
veteran's argument that such claimed disorders are secondary 
to a service-connected disability.  Accordingly, the claim is 
not well grounded.  

In essence, the veteran's claims are based solely on his lay 
opinion that he has the claimed conditions (a bilateral knee 
disorder, otitis media, otitis externa, tachycardia, 
pulmonary embolus, and deep venous thrombosis) or residuals 
of these, and that the disabilities have an etiological 
relationship to service or to a service-connected disability.  
While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King, 5 Vet. App. 19, 21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his 
claims well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claims of entitlement to service 
connection for a chronic bilateral knee disability, bilateral 
otitis externa, and left otitis media, and a right-sided 
pulmonary embolus, tachycardia and deep venous thrombosis of 
the left leg as secondary to the service-connected chronic 
ligament injury of the left ankle, must be denied as not well 
grounded.  

Although the Board considered and denied the appellant's 
aforementioned claims on a ground different from that of the 
RO, which denied the claims on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic bilateral knee disability, bilateral otitis externa 
and left otitis media, and a right-sided pulmonary embolus, 
tachycardia and deep venous thrombosis of the left leg as 
secondary to a service-connected chronic ligament injury of 
the left ankle.  

As these claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  

Because the veteran has not submitted well-grounded claims of 
service connection for a bilateral knee disorder and 
tinnitus, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  

However, the Board is cognizant that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible and therefore well grounded, VA has the duty to 
advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claims, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

As to service connection for a varicocele, the Board is of 
the opinion that while a varicocele was shown on enlistment 
and clearly preexisted service, there was an increase in 
disability or increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The evidence of the disorder prior to 
enlistment into service is limited to the veteran's 
description that the varicocele was not painful and his 
testimony that he was told on enlistment that his left 
testicle was enlarged.  There are no preservice medical 
records.  

In a consultation roughly coinciding with enlistment, the 
veteran's left varicocele was described as moderate to large.  
The testes were palpably normal.  No treatment was deemed 
necessary at the time and the condition was not felt to be 
disqualifying for duty.  The veteran reported some scrotal 
pain shortly thereafter and dilated spermatic veins were 
noted.  The testes were still palpably normal.  

In October 1980 the veteran began having increased problems 
with his varicocele.  The varicocele was described as painful 
and enlarged.  There was also associated left epididymitis.  
Hospitalization records described treatment as in the line of 
duty.  In December 1980 the veteran underwent a left internal 
spermatic vein ligation.  At the time of the hospitalization, 
he reported pain down his leg as well as in his testis.  
After surgery, although the veteran's symptoms were generally 
improved, he continued to have groin pain.  This was felt to 
be possibly due to a neuroma or other nerve irritation.  He 
received a series of injections to improve his symptoms but 
did not obtain complete relief.  

While thereafter the veteran did not seek further treatment 
and on a few occasions the testes were described as normal, 
he did mention that he was continuing to have testicular 
pain.  He reported after service that he was continuing to 
have testicular pain and findings included a recurrent 
varicocele with tenderness.  

A temporary flare up of symptomatology without evidence of 
worsening of the underlying condition does not constitute 
aggravation for the purpose of entitlement pursuant to 
38 C.F.R. § 3.306.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  However, in the veteran's case, affording him the 
benefit of the doubt, there appears to have been more than a 
simple temporary flare up of symptomatology.  He had a 
varicocele that was asymptomatic prior to service.  In 
service, with activity he had a significant worsening of his 
condition with pain, enlargement of his varicocele, and 
development of associated epididymitis.  Surgery was required 
as conventional treatment was ineffective.  After service the 
veteran has continued to have a symptoms and a recurrent 
varicocele.  Accordingly service connection is warranted on 
the basis of aggravation.  

The Board did consider the medical evidence after service 
that varicose veins were not apparently responsible for the 
veteran's symptoms.  However a genitourinary physician 
considered the veteran's history and diagnosed recurrent 
varicocele.  The presumption of aggravation that arose as a 
result of the increased disability in service has not been 
rebutted by clear (obvious and manifest) evidence.  


II. Entitlement to an initial evaluation in excess of 10 
percent for a chronic ligament injury of the left ankle 
and for disc space narrowing at L5-S1.  

Factual Background

A VA examination was performed in September 1989.  The 
veteran reported left ankle pain and low back pain.  On 
examination of the back there was no pain on straight leg 
raising or bending over 90 degrees.  Examination showed pain 
and swelling of the left ankle both medially and laterally.  
The assessments were mechanical low back pain and chronic 
iliolumbar strain.  No assessment was made regarding the 
ankle.  X-rays of the left ankle showed no fractures.  The 
joint spaces appeared normal.  X-rays of the lumbosacral 
spine showed narrowing of the intervertebral disc space at 
L5-S1.  Otherwise there was no abnormality.  

A reexamination was provided in June 1990.  The veteran 
reported low back discomfort after periods of prolonged 
standing.  He denied limb numbness or weakness.  He admitted 
to being able to work but stated that he would avoid tasks 
involving lifting.  He stated that he would occasionally take 
Tylenol.  The veteran stated that his left ankle remained 
painful with weight bearing and had responded slowly to 
physical therapy.  He maintained that he had to ice his ankle 
two to three times a day to keep the swelling down.  

Physical examination showed symmetrical palpable tenderness 
over L4 and L5.  Flexion was to 90 degrees.  The veteran 
could bring his hands to his ankles.  There was decreased 
upper lumbosacral motion.  Extension was 10 to 20 degrees.  
Lateral flexion was to 20 degrees on both the left and the 
right.  Straight leg raising was to 80 degrees.  Other 
aspects of the examination were normal.  The impression was 
of myofascial syndrome of the low back and chronic bilateral 
iliolumbar strain.  

Examination of the ankles showed marked bilateral pes planus 
with hyperpronation, worse on the left.  There was no 
swelling.  There was marked crepitance with active rotation 
of the left ankle and tenderness over the left anterior talo-
fibular ligament.  

Dorsiflexion was 15 to 20 degrees on the left.  Plantar 
flexion was to 20 degrees.  Eversion was to 10 degrees and 
inversion was to less than 10 degrees.  These ranges of 
motion were the same as on the right with the exception of 
inversion, which was less on the left than on the right.  
Right ankle inversion was to 10 degrees.  The impression was 
chronic ligament injury to the left ankle and hyperpronation 
syndrome of both feet.  

In June 1990 the veteran was seen in a VA clinic for pain in 
the left ankle.  He reported that he had recently started a 
job requiring constant standing.  His ankle reportedly had 
become increasingly painful with swelling by the end of the 
day.  He told the physician that he had been icing the ankle 
at night but that his ankle was still painful and he was 
walking with a limp.  Tylenol reportedly had been affording 
him no relief.  Examination showed a mild limp protecting the 
left ankle.  There was a notation of full range of motion 
with mild swelling over the anterolateral ankle.  There was 
tenderness to palpation over the anterior to lateral 
malleolus but there was no erythema or warmth.  X-rays 
reportedly showed no fracture.  There was a density at the 
medial malleolus, the exact nature of which was not known.  
The impression was a chronic left ankle sprain versus 
ligament damage.   

Additional outpatient records from July, August and October 
1990 were received.  These show findings of mild left ankle 
swelling and some pain or tenderness with no other findings.  
Range of motion was described as full.  X-rays in October 
1990 were negative.  

Records from early 1991 show complaints of severe left ankle 
pain.  A magnetic resonance imaging (MRI) reportedly was 
negative.  It was noted in February 1991 that ankle 
impingement syndrome was previously diagnosed.  Conservative 
therapy had provided no relief.  There was full range of 
motion.  Examination was negative except for pain on 
percussion or pressure over the anterior lateral malleolus.  
The assessment was chronic inflammation status post sprain.  
Another record from February 1991 showed swelling.  A 
possibility of tendonitis was considered.  The area was 
placed in a cast.  

Private medical records from March and April 1991 show that 
the veteran was hospitalized for deep venous thrombosis and 
pulmonary embolism after having had his left foot placed in a 
cast.  

A private orthopedic consultation request from April 1991 
noted complaints of a constant dull aching of the 
anterolateral ankle.  There was no effusion of the left ankle 
and there was normal alignment.  However, there was severe 
tenderness in the anterolateral ankle.  Dorsiflexion was to 
10 degrees while plantar flexion was to 40 degrees.  The 
diagnosis was an anteroinferior tibiofibular ligament tear of 
the left ankle.  

In May 1991 the veteran reported low back pain.  X-rays of 
the low back taken in May 1991 were normal.  A bone scan of 
the left ankle taken in May 1991 was normal. 

The veteran received physical therapy of his back in June, 
July and August of 1991.  No ranges of motion or other 
specific findings were evident in the records except on the 
initial consultation.  At the initial visit in June 1991, 
there was painful range of low back motion and pain to 
palpation.  Ranges of motion were not described in degrees.  

A computerized tomographic (CT) scan report from July 1991 
noted a history of low back pain with radiation to the right 
lower extremity.  The impression was a mild bulging disc at 
the L4-5 intervertebral disc space level without evidence of 
spinal stenosis or disc herniation.  

In August 1991 the veteran received a private physical 
medicine consultation for low back pain with radiation to the 
lower extremities.  There was low back tenderness and mild 
limping.  The veteran reported that he was seeing a 
chiropractor with good results and was on a diet program to 
reduce his weight.  No other findings were made.  

VA medical records show treatment of the left ankle in August 
of an unspecified year.  The veteran reported that he was 
told that he would need surgery soon.  There was mild 
swelling and full range of motion.  

A repeat bone scan of the left ankle from November 1991 was 
abnormal due to increased activity in the medial malleolus 
(and slightly in the lateral malleolus) of the left ankle.  
This was felt to be most likely due to osseous changes 
secondary to degenerative disease, stress, and/or trauma.  
There was little change since the May 1991 bone scan.  

A December 1991 x-ray report of the left ankle showed no 
significant abnormality.  

The same month the veteran underwent an arthroscopic 
debridement of the left ankle joint for anterolateral pain 
diagnosed as anterior impingement syndrome of the left ankle.  
The pathology report noted chronic synovitis.  

In December 1991 the veteran was referred for physical 
therapy of the left ankle.  It was noted historically that in 
December 1991 he had undergone an arthroscopy of the left 
ankle for anterior impingement syndrome and that the 
pathology report showed chronic synovitis.  He complained of 
constant ankle pain.  Examination showed he walked with a 
limp on the left.  He had 0 degrees of dorsiflexion, 40 
degrees of plantar flexion, 30 degrees of inversion and 15 
degrees of eversion.  He had end-range pain throughout.  
Strength of the left ankle was 3+ to 4- out of 5 within the 
limited range and there was minimal to moderate swelling of 
the ankle.  There was also extreme tenderness of the anterior 
lateral left ankle.  Pain increased with resisted eversion 
and inversion.  

The assessment was two and a half weeks status post 
arthroscopic debridement of the left ankle with decreased 
range of motion and strength of the left ankle.  Physical 
therapy records from January and February 1992 show treatment 
of the left ankle.  

Physical therapy was conducted on several occasions in 
January and the veteran was followed-up on January 23, 1992.  
By history there was a flare-up of pain and swelling after he 
walked a mile over the weekend.  Dorsiflexion was to 5 
degrees and plantar flexion was to 45 degrees.  Inversion was 
to 35 degrees and eversion was to 20 degrees.  These figures 
represented a 5 degree improvement in all ranges of motion.  
Strength of dorsiflexion and plantar flexion was 4/5.  This 
was an improvement of about a half of a grade.  There was no 
change in strength on eversion and inversion.  

The veteran continued to attend physical therapy sessions and 
was seen again on February 25, 1992.  At this time, he was 
two and a half months status post arthroscopic debridement of 
the left ankle.  There was 5 degrees of dorsiflexion, which 
was the same as during the aforementioned January assessment.  
Plantar flexion was to 55 degrees versus 45 degrees 
previously.  Inversion was to 40 degrees versus 35 
previously.  Eversion was to 20 degrees which was the same as 
previously.  Ankle strength was 4 to 4 and a half out of 5 
throughout and there was painless range of ankle motion.  It 
was noted that there had been 8 physical therapy visits and 
good progress was observed overall.  It was felt that he was 
reaching a plateau.  

The veteran's final session occurred a few days later.  There 
was dorsiflexion to 5 degrees, plantar flexion of 55 degrees, 
inversion of 40 degrees, and eversion to 20 degrees.  
Strength was 4 to 4+ out of 5.  The goals of the physical 
therapy were deemed to have been met.  

VA examinations were conducted in April 1995.  The veteran 
reported continued limited use of the left ankle and low back 
pain.  He stated that he required a cane for assistance in 
walking.  Examination revealed full range of motion of the 
ankles.  Inversion, eversion, flexion and extension were all 
preserved without evidence of limitation.  There was a 
positive straight leg raising test at 80 degrees bilaterally, 
limited by loss of lumbar lordosis.  

The examiner concluded that there was degenerative joint 
disease of the left ankle and mechanical low back pain.  X-
rays of the lumbosacral spine showed narrowing of all of the 
intervertebral disc spaces but this was felt to be on a 
developmental basis rather than on the basis of trauma or 
arthritis.  Left ankle x-rays showed soft tissue swelling 
overlying the medial and lateral malleolar areas.  There was 
an indication of some very minimal degenerative spurring and 
a small bone island in the medial malleolus.  The report was 
subsequently amended to reflect that the examiner reviewed 
the claims folder.  

Another VA examination was held in June 1997.  The veteran 
reported recurrent aching pain that was not significantly 
interfering with his activities.  He also complained of 
lumbosacral pain with upward radiation.  He denied 
paresthesias and significant weakness of the lower 
extremities.  He reported independence in all activities of 
daily living.  He reported that he had been working full time 
for one and a half years and previously was a student.  

Examination showed that the veteran walked with a slight limp 
initially but not later in the examination.  There was no 
increased lordosis of the lumbar spine.  The paraspinal 
muscles were nontender.  There was full flexibility.  The 
veteran could touch his hands to the floor without discomfort 
and with good reversal of lumbar lordosis.  Extension was to 
35 degrees, which was within normal limits.  There was very 
slight tenderness on the left at L4, which did not cause 
reproducible symptoms.  Lateral flexion was to 40 degrees 
bilaterally.  Rotation was to 35 degrees bilaterally.  
Straight leg raising was negative.  Motor examination was 5/5 
throughout the lower extremities.  Sensation was intact.  

Examination of the ankle was essentially unremarkable.  There 
was no evidence of swelling and ankle measurements were 
symmetrical.  There was no gross deformity.  There was 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
Inversion was to 30 degrees while eversion was to 15 degrees 
bilaterally.  There was no tenderness, laxity or soft tissue 
swelling.  




The impression was history of a left ankle strain, status 
post arthroscopic surgery with subjective complaints of pain 
but without strong evidence of significant residuals.  The 
only pertinent finding was loss of 5 degrees of left ankle 
plantar flexion.  Otherwise the examination was unremarkable.  
The condition was described as stable.  

The examiner also felt that there was a history of lumbar 
strain with no evidence of residual.  The veteran was stable 
with full flexibility and no abnormal physical findings.  He 
was also functionally independent and required minimal 
medication.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the ankle for VA purposes is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.



Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of  a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1999).  The same evaluation is 
available for ankylosis of the subastragalar or tarsal joint 
in poor weight bearing, 38 C.F.R. § 4.71a, Diagnostic Code 
5272 (1999), malunion of the os calcis or astragalus with 
marked deformity, 38 C.F.R. § 4.71a, Diagnostic Code 5273 
(1999), and astragalectomy.  38 C.F.R. § 4.71a, Diagnostic 
Code 5274 (1999).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

A mild case of intervertebral disc syndrome may be rated as 
10 percent disabling.  A moderate case of recurrent attacks 
of intervertebral disc syndrome is evaluated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

When there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position a 20 percent rating is assigned for a lumbosacral 
strain.  When there is characteristic pain on motion a 10 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5295 (1999). 


The VA Office of General Counsel has determined that 
diagnostic code 5293 (pertaining to intervertebral disc 
syndrome) contemplates limitation of motion and therefore 
DeLuca and all regulations pertaining to functional 
limitation apply when utilizing the diagnostic code.  
VAOPGCPREC 36-97.  A corollary of the decision is that 
ratings cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings because 
intervertebral disc syndrome has been found to implicate 
limitation of motion.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran's assertions concerning his back and ankle 
symptoms (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for 
initial evaluations in excess of 10 percent for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that in view of the January 1995 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been adequately 
developed for the purpose of adjudicating the claims.  No 
further assistance in developing the facts pertinent to the 
claims is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

The RO has rated the veteran's left ankle disability as 10 
percent disabling by analogy to limitation of motion of an 
ankle under diagnostic code 5271.  

The 10 percent evaluation contemplates not more than moderate 
limitation of motion of an ankle.  The next higher and 
maximum evaluation of 20 percent contemplates marked 
limitation of motion of an ankle.  The Board finds that the 
disability is most appropriately rated in accordance with 
limitation of motion of the ankle.  

Upon review of all of the evidence of record, the Board is of 
the opinion that the veteran's disability has not been 
productive of more than moderate overall limitation of ankle 
motion.  38 C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code 
5271.  

Full consideration has been given to the veteran's functional 
limitation due to his ankle disorder - mostly pain and 
swelling with use.  Painful motion, tenderness to palpation, 
weakness, fatigability with use, incoordination, requirement 
of appliances, and impact on activities of daily living have 
all been addressed in detail in the evidence of record.  

Even considering the veteran's functional impairment, the 
Board cannot conclude that the veteran's disability picture 
has more nearly approximated marked limitation of ankle 
motion at any time.  Records from 1989 and 1990 contain 
notations of complaints of pain or tenderness and mild 
swelling.  However outpatient treatment records noted full 
range of motion and on examination in June 1990 ankle motion 
was only mildly to moderately impaired.  

In 1991 there were indications of pain and swelling, but 
again, ranges of motion were not very limited.  A few 
outpatient records noted full range of motion.  In April 1991 
there was some limitation of dorsiflexion but there was 
virtually no limitation of plantar flexion.  After the ankle 
surgery, dorsiflexion was most limited.  However plantar 
flexion was almost full and improved to beyond the full range 
of motion for VA purposes after physical therapy.  Strength 
improved from 3+ or 4- out of five after surgery to 4.5 out 
of five by February 1992.  

VA examination in April 1995 showed full range of ankle 
motion without limitation.  On the June 1997 VA examination 
it was noted that the veteran had subjective complaints of 
pain but there was no strong evidence of residual disability.  
Plantar flexion was limited to 5 degrees. 

Even considering painful motion, pain to palpation, and pain 
with use, and the other factors of functional limitation, it 
is apparent that the veteran's disability picture as a whole 
does not approximate marked limitation of ankle motion.  

A higher evaluation than 20 percent is only available for 
ankylosis of the ankle, which has not been diagnosed or shown 
at any time.  There was, and has been, no evidence of 
ankylosis of the ankle, the subastragalar joint or the tarsal 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (1999).  
Likewise there is no evidence of malunion of the os calcis, 
astragalus with marked deformity, or astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the left ankle is 
proper.

General review of the evidentiary record in this regard 
discloses that range of motion studies of the left ankle have 
alternately  reported either no limitation of motion or 
insignificant limitation of motion.  The April 1995 VA 
examination disclosed full range of left ankle motion, and 
the more recent 1997 VA examination disclosed minor 
limitation of motion.  The veteran specifically reported 
recurrent aching left ankle pain in June 1997 which had not 
adversely interfered with his activities.  The 1995 and 1997 
VA examinations, and in particular the 1997 examination, were 
negative for deformity, laxity, incoordination, weakness, 
defective innervation, etc.  

In summary, the VA examiner described the left ankle as 
unremarkable.  Moreover, the VA examiner concluded that there 
was no degenerative joint disease in the left ankle.  The 
above clinical findings preclude assignment of an increased 
evaluation of the left ankle under diagnostic code 5271 with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The RO has rated the appellant's disc space narrowing at L5-
S1 as 10 percent disabling under diagnostic codes 5292 and 
5293 of the VA Schedule for Rating Disabilities.  The 10 
percent evaluation under diagnostic code 5292 contemplates 
slight limitation of motion.  A 10 percent evaluation under 
diagnostic code 5293 contemplates mild intervertebral disc 
syndrome.  The next higher evaluation contemplates moderate 
recurrent attacks of intervertebral disc syndrome.  The 
veteran's low back disability may also appropriately be rated 
under diagnostic code 5295 for lumbosacral strain.  A 10 
percent evaluation contemplates characteristic pain on 
motion, whereas a 20 percent evaluation contemplates muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position.

The evidence of record shows that disc space narrowing at L5-
S1 has been productive of little, if any disability.  The 
veteran has complained of pain with use and tenderness to 
palpation, but ranges of motion have been indicative of no 
more than slight limitation of motion consistent with the 
current 10 percent evaluation with application of the 
criteria under diagnostic code 5292.  There has been no 
impression of sciatica or neurological impairment in the 
lower extremities, and there is no persuasive evidence that 
the veteran experiences any lower extremity symptoms 
emanating from the back.  At the time of the VA examination 
in June 1997 he reported pain but there was full flexion with 
no more than possibly slight limitation of any other motion 
of the back.  He stated that he was independent in his 
activities of daily living.  

The preponderance of the evidence weighs against the claim of 
entitlement to an increased evaluation.  There is little to 
no limitation of lumbar spine motion.  

In order to justify an award of 20 percent for limitation of 
motion there would have be moderate limitation of motion of 
the lumbar spine.  The veteran has reported some back pain 
with use but he has not demonstrated pain to the extent that 
the back should be deemed moderately limited in its motion.  
See DeLuca, supra. 

A 20 percent evaluation is also available for moderate 
intervertebral disc syndrome or a moderate lumbosacral 
strain, neither of which is supported by the evidence of 
record.  There is no evidence of lower extremity symptoms 
much less a moderate degree of symptomatology, and there is 
no evidence of muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position to justify a higher evaluation under the criteria 
for a lumbosacral strain. 

As the Board noted earlier, the VA General Counsel in a 
precedent opinion has held that diagnostic code 5293, for 
intervertebral disc syndrome, involves loss of rang eof 
motion and that consideration of 38 C.F.R. §§ 4.40, 4.45 is 
applicable.  VAOPGCPREC 36-97.  One of the codes applied in 
the veteran's rating for his back disability is 5293 which 
contemplates limitation of motion of the lumbar spine in 
evaluating the appeal for increased compensation benefits.

In the instant case the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain or due to flare-ups, as the veteran's complaints of 
pain referable to the back have been on VA examinations not 
to be supported by adequate pathology.  The evidentiary 
record as a whole shows minimal if any significant functional 
limitation of the lumbar spine.  When last examined by VA in 
June 1997 the veteran was reported to have a lumbar strain by 
history only with no evidence of any residual disability.  He 
was stable with full flexibility and no abnormal physical 
findings.  Accordingly, there was no evidence of functional 
loss due to pain, incoordination, weakness, deformity, etc., 
upon which to predicate assignment of a higher evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45.  Arthritis has not been shown on x-ray and service 
connection is not otherwise in effect for such disorder, 
thereby precluding assignment of a higher evaluation for the 
low back disability with application of the criteria under 
38 C.F.R. § 4.59.

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Board notes that the RO neither provided nor discussed 
the criteria for assignment of an extraschedular evaluation.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record shows that 
the veteran is gainfully employed and while he avoids heavy 
lifting at work, has otherwise not experienced any 
interference in the course of his employment due to the 
service-connected left ankle and low back disabilities.  He 
has received treatment on an outpatient basis, but has never 
required any inpatient care.

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his chronic ligament injury of the left ankle and 
disc space narrowing at L5-S1.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

The veteran not having submitted well-grounded claims for 
entitlement to service connection for a chronic bilateral 
knee disability, bilateral otitis externa, left otitis media, 
and a right-sided pulmonary embolus, tachycardia and deep 
venous thrombosis of the left leg as secondary to a service-
connected chronic ligament injury of the left ankle, the 
appeal is denied.  

Entitlement to service connection for varicocele is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for a chronic ligament injury of the left ankle is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for disc space narrowing at L5-S1 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

